Exhibit 10.4

EMPLOYMENT AGREEMENT

Employment Agreement (the “Agreement”) made effective as of the 17th day of June
2011 (the “Commencement Date”), by and between Sangamo BioSciences, Inc., a
Delaware corporation (the “Company”) and Dr. Geoff Nichol (the “Executive”).

R E C I T A L S

The Board of Directors (the “Board”) has elected Executive to serve as the
Company’s Executive Vice President Research and Development pursuant to the
terms of this Agreement and Executive desires to accept the position.

NOW, THEREFORE, the parties agree as follows:

1. Position.

The Board has elected Executive to the full-time position of the Company’s
Executive Vice President Research and Development and Executive has accepted
this position. In his role as Executive Vice President Research and Development,
Executive will report to the Company’s Chief Executive Officer.

2. Compensation.

Executive will be paid as compensation for his services a base salary at the
annual rate of $425,000, or such higher rate as the Board may determine from
time to time. The salary shall be payable in accordance with the standard
payroll procedures of the Company. The annual compensation specified in this
Section 2, together with any increases in such compensation that may be granted
from time to time, is referred to in this Agreement as “base salary.”

3. Annual Performance Bonus.

Executive shall be eligible to receive a bonus of up to forty percent (40%) of
his base salary for his performance each calendar year. This bonus shall be paid
not later than February 28 of the year following the year for which it is being
paid based upon the achievement of certain individual and Company performance
criteria as agreed upon by the Board (or the Compensation Committee of the
Board) and Executive. The determination of Executive’s performance in relation
to the performance criteria and the amount of the bonus shall be in the sole
discretion of the Board (or the Compensation Committee of the Board).

4. Sign-On Bonus.

Executive shall on the Commencement Date be paid a sign-on bonus in the amount
of $150,000 (the “Sign-On Bonus”). Should Executive’s employment be terminated
by the Company for Cause (as defined below), or should Executive voluntarily
terminate his employment other than for Good Reason (as defined below), at any
time prior to the second (2nd) anniversary of the Commencement Date, then, in
either case, Executive shall at the time of such termination repay the Sign-On
Bonus to the Company.



--------------------------------------------------------------------------------

5. Benefits.

Executive will be entitled to the employee benefits generally provided to other
executive officers of the Company. Under the Company’s vacation policy, you will
have 10 sick days, 15 vacation days and 10 Company holidays per year.

6. Equity.

(a) The Board (or a committee of the Board) shall grant Executive a stock option
to purchase 300,000 shares of the Company’s Common Stock with an exercise price
per share equal to the fair market value of the Company’s Common Stock on the
date of grant (the “Option”) under the Company’s 2004 Stock Incentive Plan (the
“Plan”). The grant of the Option shall be not later than the second business day
after the commencement of Executive’s employment. The Option will be evidenced
by the standard stock option agreement under the Plan and will be subject to the
terms and conditions of that agreement and the Plan, with one-quarter of the
Option shares vesting twelve (12) months from the date of grant and the
remainder vesting in equal monthly installments for thirty-six (36) months
thereafter, provided Executive remains a full-time employee during these time
periods. Vesting of the Option and any subsequent equity grants will cease upon
termination of Executive’s employment by either party for any reason, provided
however, in the event of the termination of Executive’s employment by the
Company without “Cause” (as hereafter defined) or by Executive for “Good Reason”
(as hereafter defined), in either case, within twelve (12) months of the Change
in Control (as hereafter defined), Executive shall vest in full with respect to
the Option and any other equity incentive award then held by Executive.

(b) For purposes of this Agreement, “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:

(i) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction,

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, the
Company) becomes directly or indirectly the beneficial owner (within the meaning
of Rule 13d-3 of the 1934 Act) of securities possessing (or convertible into

 

2



--------------------------------------------------------------------------------

or exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Company or the acquisition of outstanding securities held by one or more of the
Company’s existing stockholders.

(d) In the event of any conflict with the terms of the stock option agreement or
the Plan, and this Agreement, this Agreement will control.

7. Employment Period

Executive’s employment with the Company pursuant to this Agreement shall
commence upon execution of this Agreement and shall continue until terminated by
either party (the “Employment Period”). Executive’s employment may be terminated
by either party upon thirty (30) days written notice to the other party. Upon
such termination, Executive will be entitled to the severance benefits described
herein.

8. Severance Benefits.

(a) If Executive’s employment is terminated by the Company for Cause, or by
Executive without Good Reason, or upon Executive’s death, then Executive will
receive his unpaid salary and benefits (including accrued, but unused vacation
time) earned up to the effective date of his termination and nothing else.

(b) If Executive incurs a Separation from Service (as hereafter defined) because
his employment is terminated by the Company without “Cause” or by Executive with
“Good Reason” in either case within twelve (12) months following a Change in
Control, Executive shall be entitled to receive the following benefits:

(i) The Company shall immediately pay to Executive the amounts described in
Section 8(a) above.

(ii) The Company shall pay in cash an amount equal to (A) Executive’s annual
base salary then in effect plus (B) Executive’s target bonus for the year in
which the termination occurs as a severance payment. Such severance payment
shall be paid over a twelve (12) month period in a series of successive equal
installments. The first such payment shall be made within the sixty (60)-day
period measured from the date of the Executive’s Separation from Service (as
hereafter defined) as a result of termination specified in this Section 8(b),
provided that the General Release has been delivered by Executive pursuant to
Section 8(f) below and is effective and enforceable following the expiration of
the maximum review and revocation periods applicable to that release under law.
However, should such sixty (60)-day period span two taxable years, then the
first such payment shall be made during the portion of that sixty (60)-day
period that occurs in the second taxable year. The remaining installments shall
be made in accordance with the Company’s regular payroll schedule for its
salaried employees. The severance payments under this Section 8(b) shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code).

 

3



--------------------------------------------------------------------------------

(iii) The Company shall pay a lump sum cash payment in the amount of $25,000
within the sixty (60)-day period measured from the date of the Executive’s
Separation from Service as a result of termination specified in this
Section 8(b), provided that the General Release has been delivered by Executive
pursuant to Section 8(f) below and is effective and enforceable following the
expiration of the maximum review and revocation periods applicable to that
release under law. However, should such sixty (60)-day period span two taxable
years, then such payment shall be made during the portion of that sixty (60)-day
period that occurs in the second taxable year.

(c) If Executive’s employment is terminated by the Company without “Cause” or by
Executive with “Good Reason” in the absence of a Change in Control or more than
12 months after a Change in Control, Executive will be entitled to receive the
following benefits:

(i) The Company shall immediately pay to Executive the amounts described in
Section 8(a) above.

(ii) The Company shall pay in cash an amount equal to Executive’s annual base
salary then in effect as a severance payment. Such severance payment shall be
paid over a twelve (12) month period in a series of successive equal
installments. The first such payment shall be made within the sixty (60)-day
period measured from the date of the Executive’s Separation from Service (as
hereafter defined) as a result of termination specified in this Section 8(c),
provided that the General Release has been delivered by Executive pursuant to
Section 8(f) below and is effective and enforceable following the expiration of
the maximum review and revocation periods applicable to that release under law.
However, should such sixty (60)-day period span two taxable years, then the
first such payment shall be made during the portion of that sixty (60)-day
period that occurs in the second taxable year. The remaining installments shall
be made in accordance with the Company’s regular payroll schedule for its
salaried employees. The severance payments under this Section 8(c) shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code).

(iii) The Company shall pay a lump sum cash payment in the amount of $25,000
within the sixty (60)-day period measured from the date of the Executive’s
Separation from Service as a result of termination specified in this
Section 8(c), provided that the General Release has been delivered by Executive
pursuant to Section 8(f) below and is effective and enforceable following the
expiration of the maximum review and revocation periods applicable to that
release under law. However, should such sixty (60)-day period span two taxable
years, then such payment shall be made during the portion of that sixty (60)-day
period that occurs in the second taxable year.

 

4



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, “Cause” shall be defined as:

(i) conviction of a felony, or any other crime against or involving the Company;

(ii) a proven act of fraud, dishonesty or misappropriation committed by
Executive with respect to the Company;

(iii) willful or reckless misconduct by Executive that materially affects the
Company or any of its officers, directors, employees, clients, partners,
insurers, subsidiaries, parents, or affiliates;

(iv) a material breach of this Agreement or the Proprietary Information and
Assignment of Inventions Agreement between Executive and the Company
(“Proprietary Information Agreement”).

The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of Executive’s employment.

(e) For purposes of this Agreement, “Good Reason” shall be defined as one or
more of the following conditions arising without Executive’s written consent:

(i) a material diminution in Executive’s base compensation; or

(ii) a material relocation of Executive’s principal place of business, with a
relocation of more than fifty (50) miles to be deemed material for such
purposes;

(iii) a material diminution in Executive’s duties, responsibilities or
authority;

(iv) prior to a Change of Control, a requirement that Executive report to a
supervisor other than the Company’s Chief Executive Officer; or

(v) a material breach of this Agreement by the Company.

In order for a termination of employment to be for Good Reason, Executive must
provide written notice to the Board of the existence of one or more conditions
described above and his intent to resign for Good Reason hereunder within a
period not to exceed thirty (30) of the initial existence of the condition.
Following his providing this notice, the Company shall be provided a period of
at least thirty (30) days during which to remedy the condition. Executive shall
continue to receive the compensation and benefits provided by this Agreement
during the cure period and if the condition is not cured during such period,
then at the end of such period Executive’s employment shall cease and Executive
will become entitled to the severance benefits described above. If the condition
is cured, Executive shall not be deemed to have “Good Reason” to terminate his
employment.

(f) Notwithstanding the foregoing, in order to receive any severance payments or
benefits under this Section 8, Executive must first execute and deliver to the
Company, within thirty (30) days (or forty-five (45) days if such longer period
is required under applicable law) after the effective date of termination of
employment, a general settlement and

 

5



--------------------------------------------------------------------------------

release agreement in substantially the form attached hereto as Exhibit A (a
“General Release”), and such General Release must become effective and
enforceable in accordance with its terms following the expiration of any
applicable revocation period under federal or state law. If such General Release
is not executed and delivered to the Company within the applicable thirty (30)
(or forty-five (45))-day period hereunder or does not otherwise become effective
and enforceable in accordance with its terms, then no severance benefits will
provided Executive under Section 8(b) or 8(c).

(g) For purposes of this Agreement, “Separation from Service” shall mean
Executive’s cessation of Employee status and shall be deemed to occur at such
time as the level of the bona fide services Executive is to perform in Employee
status (or as a consultant or other independent contractor) permanently
decreases to a level that is not more than twenty percent (20%) of the average
level of services Executive rendered in Employee status during the immediately
preceding thirty-six (36) months (or such shorter period for which Executive may
have rendered such service). Any such determination as to Separation from
Service, however, shall be made in accordance with the applicable standards of
the Treasury Regulations issued under Section 409A of the Code. For purposes of
determining whether Executive has incurred a Separation from Service, Executive
will be deemed to continue in “Employee” status for so long as he remains in the
employ of one or more members of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Company and any
other corporation or business controlled by, controlling or under common control
with, the Company as determined in accordance with Sections 414(b) and (c) of
the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.4.14(c)-2 of the Treasury Regulations.

9. Full-time Services to the Company.

As a full-time executive employee, the Company requires that Executive devotes
his full business time, attention, skills and efforts to the duties and
responsibilities of his position. However, Executive will not be precluded from
providing services to non-profit organizations or sitting on the board of
directors of companies identified in writing to the Company prior to the
execution of this Agreement or approved by the Board or the Compensation
Committee of the Board, so long as such services will not otherwise interfere
with Executive’s ability to satisfactorily fulfill his duties and
responsibilities to the Company.

10. Tax Withholdings.

Any and all cash compensation and other benefits paid to Executive under this
Agreement shall be subject to all applicable tax withholding requirements, and
the Company shall make such other deductions as may be required and/or allowed
by applicable law and/or as authorized in writing by Executive.

 

6



--------------------------------------------------------------------------------

11. Section 409A Delayed Commencement of Benefits.

(a) The severance and other benefits under this Agreement are intended, where
possible, to comply with the “short term deferral exception” and the
“involuntary separation pay exception” to Code Section 409A. Accordingly, the
provisions of this Agreement applicable to the severance benefits described in
Section 8 and the determination of the Executive’s Separation from Service due
to termination of the Executive’s employment without Cause or the Executive’s
resignation for Good Reason shall be applied, construed and administered so that
those payments and benefits qualify for one or both of those exceptions, to the
maximum extent allowable. However, to the extent any payment or benefit to which
the Executive becomes entitled under this Agreement is deemed to constitute an
item of deferred compensation subject to the requirements of Code Section 409A,
the provisions of this Agreement applicable to that payment or benefit shall be
applied, construed and administered so that such payment or benefit is made or
provided in compliance with the applicable requirements of Code Section 409A. In
addition, should there arise any ambiguity as to whether any other provisions of
this Agreement would contravene one or more applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder, such
provisions shall be interpreted, administered and applied in a manner that
complies with the applicable requirements of Code Section 409A and the Treasury
Regulations thereunder.

(b) Notwithstanding any provision in this Agreement the contrary, no payment or
distribution under this Agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Executive’s termination of employment with the Company will be made to the
Executive until the Executive incurs a Separation from Service in connection
with such termination of employment. For purposes of this Agreement, each amount
to be paid or benefit to be provided to the Executive shall be treated as a
separate identified payment or benefit for purposes of Section 409A of the Code.
In addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of the
Executive’s Separation from Service will be made to the Executive prior to the
earlier of (i) the first day of the seven (7)-month following the date of such
Separation from Service or (ii) the date of the Executive’s death, if the
Executive is deemed at the time of such Separation from Service to be a
specified employee (as determined pursuant to Code Section 409A and the Treasury
Regulations thereunder) and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments and benefits deferred
pursuant to this Section 11(b) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such deferral) shall be
paid or provided to the Executive in a lump sum on the first day of the seventh
(7th) month after the date of the Executive’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of the Executive’s death. Any remaining payments or benefits due
under this Agreement will be paid in accordance with the normal payment dates
specified herein.

12. Arbitration.

Any dispute, controversy, or claim, whether contractual or non-contractual,
between Executive and the Company, unless mutually settled, shall be resolved by

 

7



--------------------------------------------------------------------------------

binding arbitration in accordance with the Employment Arbitration Rules of
Judicial Arbitration and Mediation Service (“JAMS”). Executive and the Company
each agree that before proceeding to arbitration, they will mediate disputes
before the JAMS by a mediator approved by the JAMS. If mediation fails to
resolve the matter, any subsequent arbitrator shall be conducted by an
arbitration approved by the JAMS and mutually acceptable to Executive and the
Company. All disputes, controversies, and claims shall be conducted by a single
arbitrator. If Executive and the Company are unable to agree on the mediator or
the arbitrator, then the JAMS shall select the mediator/arbitrator. The
resolution of the dispute by the arbitrator shall be final, binding,
non-appealable, and fully enforceable by a court of competent jurisdiction under
the Federal Arbitration Act. The arbitration award shall be in writing and shall
include a statement of the reasons for the award. The arbitration shall be held
in San Francisco, California. The Company shall pay all JAMS, mediation, and
arbitrator’s fees and costs, irrespective of who raised the claim and the
outcome of arbitration.

13. Indemnification. During the Employment Period Executive shall be a covered
officer under the Company’s directors and officers liability insurance. As
required under California law, the Company will indemnify Executive for all
necessary expenditures or losses incurred by Executive in direct consequence of
the discharge of his duties or his obedience to the directions of the Company.

14. Severability.

If any provision of this Agreement as applied to any party or to any
circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

15. Miscellaneous.

Executive acknowledges and agrees that in deciding to sign this Agreement he has
not relied on any representations, promises or commitments concerning his
employment, whether spoken or in writing, made to him by any representative of
the Company, except for what is expressly stated in this Agreement, and the
Proprietary Information Agreement. This Agreement can only be changed by another
written agreement signed by Executive and an authorized representative of the
Company and, to be effective, must specifically state that it is intended to
alter or modify this Agreement. Except as provided for herein, this Agreement
and the Proprietary Information Agreement consist of the entire agreement
between the parties and supersede and replace any prior verbal or written
agreements between Executive and the Company.

 

8



--------------------------------------------------------------------------------

This Agreement shall be construed and interpreted in accordance with the laws of
the State of California. Each provision of this agreement is severable from the
others, and if any provision hereof shall be to any extent unenforceable, it and
the other provisions shall continue to be enforceable to the full extent
allowable, as if such offending provision had not been a part of this Agreement.

 

SANGAMO BIOSCIENCES, INC.

By:        

 

/s/ Edward O. Lanphier II

 

Edward O. Lanphier II

Chief Executive Officer

DR. GEOFF NICHOL, EXECUTIVE  

/s/ Dr. Geoff Nichol

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL SETTLEMENT AND RELEASE AGREEMENT

PURSUANT TO SECTION 8(F) OF THE EMPLOYMENT AGREEMENT BETWEEN SANGAMO
BIOSCIENCES, INC. AND DR. GEOFF NICHOL, EXECUTION OF A GENERAL SETTLEMENT AND
RELEASE AGREEMENT, IN SUBSTANTIALLY THE SAME FORM AS THIS EXHIBIT A IS A
CONDITION TO MR. NICHOL’S RECEIPT OF CERTAIN PAYMENTS AND BENEFITS PURSUANT TO
SECTION 8 OF SUCH AGREEMENT. THIS DOCUMENT IS INTENDED AS A FORM OF THE GENERAL
SETTLEMENT AND RELEASE AGREEMENT AND MUST BE FINALIZED BY SANGAMO BIOSCIENCES,
INC. PRIOR TO EXECUTION.

 

10



--------------------------------------------------------------------------------

GENERAL SETTLEMENT AND RELEASE AGREEMENT

This General Settlement and Release Agreement (the “Agreement”) is by and
between Sangamo BioSciences, Inc., for itself and for all of its affiliated,
related, parent and direct and indirect subsidiary companies, joint venturers
and partnerships, successors and permitted assigns and each of them
(collectively, the “Company”), on the one hand, and Dr. Geoff Nichol for
himself, and his agents, representatives, heirs and assigns (the “Executive”),
on the other hand.

1. Payments. In full and complete consideration for the Executive’s promises and
undertaking set forth in this Agreement, following the eighth (8th) day
following receipt by the Company of a fully executed General Settlement and
Release Agreement from the Executive, the Company will provide the Executive the
consideration, if any, to which the Executive is entitled pursuant to the
Employment Agreement between the parties, dated June 17, 2011, at the times
specified in Section 8 of that Agreement unless the signature on this Agreement
is revoked pursuant to Section 8 below.

2. Release of Known and Unknown Claims.

(a) It is understood and agreed by the parties to this Agreement that in
consideration of the mutual promises and covenants contained in this Agreement,
and after consultation with counsel, the Executive irrevocably and
unconditionally releases and forever discharges the Company, its parent,
subsidiary and affiliated companies, and all of their past and present officers,
directors, employees, agents and assigns (collectively, the “Released Parties”),
from any and all causes of action, claims, actions, rights, judgments,
obligations, damages, demands, accountings or liabilities of whatever kind or
character, which the Executive may have against the Company or any of the
Released Parties, or any of them, by reason of or arising out of, touching upon
or concerning the Executive’s employment, separation of his employment and
reapplication for employment with the Company, or any statutory claims, or any
and all other matters of whatever kind, nature or description, whether known or
unknown, occurring prior to the date of the execution of this Agreement. The
Executive acknowledges that this release of claims specifically includes, but is
not limited to, any and all claims for fraud; breach of contract; breach of the
implied covenant of good faith and fair dealing; inducement of breach;
interference with contractual rights; wrongful or unlawful discharge or
demotion; violation of public policy; sexual assault and battery; invasion of
privacy; intentional or negligent infliction of emotional distress; intentional
or negligent misrepresentation; conspiracy; defamation; unlawful effort to
prevent employment; discrimination or harassment on the basis of age, race,
color, sex, gender, national origin, ancestry, religious creed, physical or
mental disability, medical condition, marital status, sexual orientation,
genetic information or characteristics, or any other basis protected by
applicable law; any claim under: Title VII of the Civil Rights Act of 1964
(“Title VII”); the Americans With Disabilities Act of 1990 (“ADA”); the Age
Discrimination in Employment Act of 1967 (“ADEA”); the Employee Retirement
Income Security Act of 1974 (“ERISA”); the Equal Pay Act of 1963 (“EPA”); the
Fair Labor Standards Act (“FLSA”); the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); the Worker Adjustment and Retraining

 

11



--------------------------------------------------------------------------------

Notification Act (“WARN”); the Occupational Safety and Health Act (“OSHA”); the
Lilly Ledbetter Fair Pay Act of 2009 (“Fair Pay Act”); the California Fair
Employment and Housing Act (“FEHA”); the California Labor Code; and CalOSHA, or
any other wrongful conduct, based upon events occurring prior to the date that
this Agreement is executed by the Executive. Notwithstanding anything to the
contrary herein, this Agreement shall not release the Executive’s right, if any,
to claims he may have for: (i) indemnification pursuant to the bylaws of the
Company or insurance policies of the Company, for any claims arising out of the
Executive’s conduct as an employee or officer of the Company during his
employment, (ii) unemployment, state disability and/or paid family leave
insurance benefits pursuant to the terms of applicable state law,
(iii) continuation of existing participation in Company-sponsored group health
benefit plans under COBRA and/or an applicable state counterpart law, (iv) any
benefit entitlements that are vested as of the Executive’s termination date
pursuant to the terms of a Company-sponsored benefit plan governed by ERISA,
(v) stock and/or vested option shares pursuant to the written terms and
conditions of the Executive’s existing stock option grants and agreements,
existing as of his termination date, (vi) violation of any federal, state or
local statutory and/or public policy right or entitlement that, by applicable
law, is not waivable, and (vii) any wrongful act or omission occurring after the
date the Executive signs this Agreement.

(b) The Executive represents and warrants that he has not assigned or subrogated
any of his rights, claims or causes of action, including any claims referenced
in this Agreement, or authorized any other person or entity to assert such
claims on his behalf, and he agrees to indemnify and hold harmless the Company
and each of the Released Parties against any assignment of said rights, claims
and/or causes of action.

3. Waiver of Unknown Claims.

(a) The Executive does hereby expressly waive and relinquish all rights and
benefits afforded to him under law, and does so understanding and acknowledging
the significance and consequences of such a waiver.

(b) Releases of Unknown Claims/Waiver of Civil Code Section 1542. The parties
agree that this Agreement is a full and final release of any and all claims and
the Executive expressly waives the benefit of Section 1542 of the California
Civil Code, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

(c) The Executive acknowledges and understands that he is being represented in
this matter by counsel, and he expressly acknowledges and agrees that this
Agreement is intended to include in its effect, without limitation, all claims
which he does not know or suspect to exist at the time of the execution of this
Agreement, and that this Agreement contemplates the extinguishment of those
claims.

 

12



--------------------------------------------------------------------------------

(d) The Executive acknowledges and agrees that he may later discover facts
different from or in addition to those he now knows or believes to be true in
entering into this Agreement. The Executive agrees to assume the risk of the
possible discovery of additional or different facts, including facts which may
have been concealed or hidden, and agrees that this Agreement shall remain
effective regardless of such additional or different facts. The Executive
further acknowledges and agrees that neither the Company nor any of the other
Released Parties had any duty to disclose any fact to him prior to the execution
of this Agreement.

4. Government Agency Claims Exception. Nothing in Section 2 above, or elsewhere
in this Agreement, prevents or prohibits the Executive from filing a claim with
a government agency, such as the U.S. Equal Employment Opportunity Commission,
that is responsible for enforcing a law on behalf of the government. However,
the Executive understands that he may only seek and receive non-personal forms
of relief through any such claim unless otherwise provided by law.

5. Non-Admission of Liability. The Executive expressly recognizes that this
Agreement shall not in any way be construed as an admission by the Company or
any of the other Released Parties of any unlawful or wrongful acts whatsoever
against the Executive or any other person or entity. The Company and each of the
Released Parties expressly denies any violation of any policy or procedure, or
of any state or federal law or regulation. The Company and each of the Released
Parties also specifically denies any liability to or wrongful acts against the
Executive, or any other person, on the part of themselves or any other employees
or agents of the Company. This Agreement shall not be admissible in any
proceeding as evidence of or any admission by the Company of any violation of
any law or regulation or wrongful act. This Agreement may, however, be
introduced in any proceeding to enforce this Agreement.

6. No Filing of Claims. The Executive specifically represents that he has no
pending complaints or charges against the Company or any of the other Released
Parties with any state or federal court or any local, state or federal agency,
division or department based on any events occurring prior to the date of
execution of this Agreement.

7. Advice of Counsel. The Executive acknowledges that he has been given
twenty-one days (21) to seek the advice of counsel and to consider the effects
of this Agreement upon his legal rights (the “Consideration Period”). To the
extent that the Executive has signed the Agreement without obtaining the advice
of counsel or before expiration of the Consideration Period, the Executive
acknowledges that he has done so voluntarily with a full understanding of the
Agreement and its effect upon his legal rights. Any discussion between the
Executive and the Company or any of the Released Parties concerning the terms
and conditions of this Agreement does not extend the Consideration Period.

8. Revocation Period. The Executive acknowledges that he has been informed that,
after he signs this Agreement, he has the right to revoke his signature for a
period of seven days (7) from the date that he signs the Agreement. To be
effective, the revocation must be in writing, signed by the Executive, and
delivered to Vice President of Human Resources at 501 Canal Boulevard, Point
Richmond Technology Center, Richmond, California 94804 before the close of
business on the seventh day (7th) day following the date the Executive signs
this Agreement. The Executive acknowledges and agrees that the Company has no
obligation to comply with the terms of this Agreement until the Revocation
Period has expired without revocation, at which time this Agreement will become
effective and enforceable.

 

13



--------------------------------------------------------------------------------

9. Nondisparagement. The Executive agrees that he will not disparage the Company
or any of the Released Parties, or their products, services, officers,
directors, employees, with any written or oral statement and the Company agrees
that it will not disparage the Executive.

10. Confidentiality. The Executive consents and agrees that he will not, at any
time, disclose the existence of this Agreement, the terms of his severance
benefits and/or the alleged facts or circumstances giving rise to any actual or
alleged claims to any person, firm, company, association, or entity or the press
or media for any reason or purpose whatsoever, other than to his attorney, his
immediate family and to his accountant or financial advisor for tax purposes. If
the Executive is served with any subpoena, court order, or other legal process
seeking disclosure of any such information, the Executive shall promptly send to
the Company, within forty-eight (48) hours, via facsimile at (510) 970-        ,
such subpoena, court order, or other legal process so that the Company may
exercise any applicable legal remedies. The Executive agrees and acknowledges
that a violation of this paragraph by the Executive shall be a material breach
of this Agreement.

11. Delivery of Documents. The Executive represents and warrants that he has not
removed any documents, records or other information, including any such
documents, records or information that are or were electronically stored, from
the premises of the Company. The Executive acknowledges that such documents,
records and other information are the exclusive property of the Company or its
subsidiaries or affiliates.

12. Remedies For Breach Of This Agreement.

(a) Injunctive Relief. In the event of a breach of the provisions of this
Agreement, the Executive agrees that any remedy at law for any breach or
threatened breach of the provisions of such paragraphs and the covenants set
forth therein, will be inadequate and, accordingly, each party hereby stipulates
that the other is entitled to obtain injunctive relief for any such breaches or
threatened breaches (without the necessity of posting a bond). The injunctive
relief provided for in this paragraph is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.

(b) Remedies Cumulative. The remedies in this paragraph are not exclusive, and
the parties shall have the right to pursue any other legal or equitable remedies
to enforce the terms of this Agreement.

(c) Governing Law; Consent to Jurisdiction. This Agreement shall be deemed to be
a contract made under, and shall be construed in accordance with, the laws of
the State of California, without giving effect to conflict of laws principles
thereof. All questions concerning the construction, validity, and interpretation
of this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of California, without giving effect to any choice of
law or conflict of law provision that would cause the application of the laws of
any jurisdiction other than the State of California. Each of the parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of

 

14



--------------------------------------------------------------------------------

California or the United States District Court for the Northern District of
California for any litigation, proceeding or action arising out of or relating
to this Agreement (and agrees not to commence any litigation, proceeding or
action relating thereto except in such courts). Each of the parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any litigation, proceeding or action arising out of this Agreement or thereby in
the courts of the State of California or the United States District Court for
the Northern District of California and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such litigation, proceeding or action brought in any such court has been
brought in an inconvenient forum.

13. Counsel. The parties hereby acknowledge that they have had the reasonable
opportunity to consult with attorneys of their own choice concerning the terms
and conditions of this Agreement, that they have read and understand this
Agreement, that they are fully aware of the contents of this Agreement and that
they enter into this agreement freely and knowingly and with a full
understanding of its legal effect.

14. Entire Agreement. This is the entire agreement between the Executive and the
Company with respect to the subject matter hereof and the Agreement supersedes
any previous negotiations, agreements and understandings. The Executive
acknowledges that he has not relied on any oral or written representations by
the Company (or its counsel) or any of the other Released Parties to induce him
to sign this Agreement, other than the terms of this Agreement. No modifications
of this Agreement can be made except in writing signed by the Executive and the
Company.

15. Section 409A. It is the intention of the parties that the provisions of this
Agreement comply with the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”) and the Treasury Regulations thereunder. Accordingly, to
the extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the applicable requirements or limitations
of Section 409A, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the applicable requirements or
limitations of Section 409A and the Treasury Regulations thereunder. In no event
may the Executive, directly or indirectly, designate the calendar year of a
payment.

16. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under existing or future laws effective during the term
of this Agreement, such provisions shall be fully severable, the Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

17. Ambiguities. Attorneys for both parties have participated in the negotiation
of this Agreement and, thus, it is understood and agreed that the general rule
that ambiguities are to be construed against the drafter shall not apply to this
Agreement. In the event that any language of this Agreement is found to be
ambiguous, each party shall have an opportunity to present evidence as to the
actual intent of the parties with respect to any such ambiguous language.

 

15



--------------------------------------------------------------------------------

18. Waiver. No waiver by any party of any breach of any term or provision of
this Agreement shall be a waiver of any preceding, concurrent or succeeding
breach of this Agreement or of any other term or provision of this Agreement. No
waiver shall be binding on the part of, or on behalf of, any other party
entering into this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS HAVE
BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS. THE SIGNATORIES FULLY
UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE ONLY PROMISES
MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT, AND TO SIGN THIS AGREEMENT, ARE
CONTAINED IN THIS AGREEMENT. THE SIGNATORIES ARE SIGNING THIS AGREEMENT
VOLUNTARILY.

PLEASE READ CAREFULLY.

THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE

INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS AND OF ANY

RIGHTS OR CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN

EMPLOYMENT ACT OF 1967

IN WITNESS WHEREOF, the parties have executed this General Settlement and
Release

Agreement on the dates set forth below.

 

SANGAMO BIOSCIENCES, INC.:

 

DATE:  

 

EXECUTIVE:

 

DATE:  

 

 

16